Citation Nr: 1036487	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-19 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to the service-connected 
post-operative partial small bowel obstruction with residual 
adhesions of the abdomen.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from February 1953 to 
December 1957 and from January 1958 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction was ultimately transferred to 
the RO in Jackson, Mississippi.  As support for his claim, the 
Veteran testified at a hearing before RO personnel in May 2003.  

The current issue on appeal was previously remanded by the Board 
for additional development in September 2005 and June 2009.  This 
development has been completed.  The case has been now returned 
to the Board for further appellate consideration.

Also, in the September 2005 Board decision, the Board denied the 
Veteran's claims of service connection for an upper 
gastrointestinal bleed, tinnitus, and a left knee disorder.  The 
Veteran has not appealed the Board's denial for any of these 
issues.  Therefore, with respect to these particular issues, the 
Board's September 2005 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2008).  As 
such, these issues are not before the Board at this time.  

In the June 2009 Board decision, the Board granted service 
connection for residual adhesions of the abdomen and also granted 
a higher initial 10 percent rating for the post-operative partial 
small obstruction.  And the Veteran has not since appealed either 
the initial ratings or effective dates assigned for those 
conditions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the Veteran must separately appeal these downstream 
issues).  So these issues are no longer on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

There is an approximate balance of favorable and unfavorable 
evidence insofar as to whether the Veteran's GERD is caused by 
his service-connected partial small bowel obstruction with 
residual adhesions of the abdomen.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's GERD 
is proximately due to his service-connected partial small bowel 
obstruction with residual adhesions of the abdomen.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal for this 
issue.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

Governing Law and Regulations for Secondary Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, a disability can be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary 
service connection may be established, as well, by any increase 
in severity (i.e., aggravation) of a nonservice-connected 
condition that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(b), effective October 10, 
2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  Where 
a service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 148, 
158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence is 
required to associate a disorder with a service-connected 
disability).

In short, in order to establish entitlement to service connection 
on this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Secondary Service Connection

The Veteran contends that his current GERD or hiatal hernia 
disorder is the result of, or in the alternative is aggravated 
by, his service-connected post-operative partial small 
obstruction with residual abdomen adhesions.  See November 2001 
secondary service connection claim.   

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Here, the February 2009 VA examiner diagnosed GERD, 
currently asymptomatic.  In addition, June 2007 emergency room 
treatment records from St. Dominic-Jackson Memorial Hospital also 
diagnose GERD.  Therefore, this evidence demonstrates he clearly 
has current GERD.  

Service treatment records (STRs) are negative for any complaint, 
treatment, or diagnosis of a specific hiatal hernia or GERD disorder.  
In any event, the Veteran never asserts that his GERD began during 
service.  Post-service, there is no medical evidence in the claims 
folder of any disorder remotely similar to GERD until April 1983, 
when VA inpatient records reveal the Veteran was hospitalized for 
upper stomach gastrointestinal bleed and vomiting and dyspepsia.  
This was eight to nine years after service.  Moreover, there is no 
clear diagnosis for GERD until the late 1990s by way of St. Dominic-
Jackson Memorial Hospital records.  It is notable also that the 
Veteran himself never asserts continuity of symptomatology since 
service.  Rather, he reported GERD since the early 1980s to the 
February 2009 VA examiner.  In a July 2009 addendum to the February 
2009 VA examiner's report, the VA examiner opined that GERD was not 
incurred in military service.  Rather, it began post-service in the 
1980s.  Thus, there is clear, competent medical evidence that is 
flatly against a nexus finding.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  There is no contrary 
opinion of record as to direct service connection.  As such, direct 
service connection for GERD is simply not warranted by the evidence, 
nor is it even alleged by the Veteran. 

With regard to secondary service connection, the evidence in the 
claims folder includes a favorable, private medical opinion from 
Dr. N.N.G., MD., and one unfavorable opinion from a VA examiner.  
In evaluating the probative value of competent medical evidence, 
the U.S. Court of Appeals for Veterans Claims (Court) has stated, 
in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  
It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

As to the negative opinion, in a February 2009 VA examination 
report and a July 2009 addendum, a VA examiner noted that the 
Veteran had a history of GERD dating back to the early 1980s.  
Since taking medication for GERD he has been asymptomatic.  The 
VA examiner opined that there is no evidence GERD is related to 
the Veteran's service-connected partial small bowel obstruction.  
In addition, the VA examiner assessed there was no evidence GERD 
was permanently aggravated by the Veteran's service-connected 
partial small bowel obstruction.  With regard to aggravation, the 
VA examiner reasoned that the Veteran was currently asymptomatic 
for GERD, therefore; there could be no permanent aggravation.  
This opinion provides some probative evidence against the claim.  
However, it has several flaws as well.  First, in the July 2009 
addendum, the VA examiner reflected there was no history of 
recent history of small bowel obstruction.  This reflection is 
incorrect.  St. Dominic-Jackson Memorial Hospital records dated 
in June 2007 and an accompanying computed tomography (CT) scan 
diagnosed a small bowel obstruction.  The Court has held that a 
VA medical examiner's conclusions were of "questionable 
probative value" when the examiner failed to consider certain 
relevant  information.  Mariano v. Principi, 17, Vet. App. 305, 
312 (2003).  Second, although the VA examiner provided adequate 
reasons and bases to support his opinion as to a lack of 
permanent aggravation for GERD, the VA examiner failed to explain 
why the Veteran's recurrent history of post-service small bowel 
obstructions could not cause GERD.  This physician's failure to 
provide a medical basis for the opinion lessens the weight and 
credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  

In contrast, as to the positive opinion, in May 2003, Dr. N.N.G. 
noted that the Veteran clearly had a history of "recurrent" 
small bowel obstructions.  Dr. N.N.G. made this assessment based 
on a review of relevant medical evidence in the claims folder.  
Dr. N.N.G. also noted that the Veteran's reflux disease could 
have many different causes, including increased intraabdominal 
pressure "possibly" related to the Veteran's history of 
obstructions.  Dr. N.N.G. also reflected that weight gain and 
tobacco use by the Veteran also can increase the symptoms of 
reflux disease.  Although this opinion was speculative up to this 
point, Dr. N.N.G. concluded by stating that the Veteran's reflux 
disease does have "some probability" of being associated with 
his recurrent service-connected small bowel obstructions.  As 
such, there is at least some competent medical evidence of record 
that demonstrates a causative relationship between GERD and the 
Veteran's service-connected partial small bowel obstruction.  
Velez, 11 Vet. App. at 158.  

In the present case, there is conflicting competent medical 
evidence as to whether the Veteran's GERD is secondary to his 
service-connected partial small bowel obstruction.  But there is 
no apparent basis for wholly rejecting either opinion.  Both 
opinions are somewhat probative, but the favorable private 
opinion by Dr. N.N.G. at least attempts to provide an explanation 
as to how reflux disease could be caused by intraabdominal 
pressure from a history of small bowel obstructions.  

Therefore, here, there is an approximate balance of the positive 
and negative evidence, such that the evidence is in relative 
equipoise.  Resolving any doubt in the Veteran's favor, secondary 
service connection for GERD is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   The Board 
emphasizes that it is granting secondary service connection for 
the GERD on the basis that is the direct result of his service-
connected partial small bowel obstruction with residual adhesions 
of the abdomen, as opposed to aggravation.  The precise nature 
and extent of his GERD is not at issue before the Board at this 
time.  Only when the RO rates the disability will this become a 
pertinent consideration.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  

In this regard, when the RO assigns a rating for GERD, it should 
be cognizant that the Veteran is already service-connected for 
small bowel obstruction with residual adhesions of the abdomen, 
currently rated as 10 percent disabling under Diagnostic Code 
7399-7310, residuals of a stomach injury.  38 C.F.R. § 4.114.  VA 
regulations acknowledge that diseases of the digestive tract, 
particularly within the abdomen, even though differing in site of 
pathology, may produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and nutrition.  38 C.F.R. § 4.113.  Consequently, certain 
coexisting digestive diseases do not lend themselves to distinct 
and separate disability evaluations without violating the 
principle of pyramiding under 38 C.F.R. § 4.14.  See id.  When 
assigning the rating for GERD, the RO should consider that the 
evaluation of the same disability or the same manifestations of 
disability under multiple diagnoses (i.e., pyramiding) is to be 
avoided.  38 C.F.R. § 4.14.  Thus, for certain diseases of the 
digestive system, including those listed from Diagnostic Codes 
7301 to 7329, inclusive, and Diagnostic Codes 7345 to 7348 
inclusive, a single evaluation is assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability so warrants.  38 C.F.R. § 4.114 (emphasis 
added).

Based on the evidence currently of record, the Board can see no 
evidence of distinct symptomatology that would permit a separate 
rating for the Veteran's GERD and small bowel obstruction with 
residual adhesions of the abdomen.  Moreover, the Veteran has 
reported to the February 2009 VA examiner that his GERD is most 
recently "asymptomatic."  In addition, the Rating Schedule does 
not appear to permit separate ratings under Diagnostic Codes 
7301, 7310, 7319, 7328, and 7346 (hiatal hernia or GERD).  See 
again 38 C.F.R. § 4.114.  All the documented signs and symptoms 
in the medical evidence of record appear to be duplicative or 
overlapping.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The RO should 
consider this when it assigns the rating for his GERD.  In 
essence, the Veteran's GERD and small bowel obstruction with 
residual adhesions of the abdomen produce a common disability 
picture.





ORDER

Service connection for GERD as secondary to the service-connected 
post-operative partial small bowel obstruction with residual 
adhesions of the abdomen is granted.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


